       Case: 1:20-cv-00727-MRB Doc #: 4 Filed: 09/30/20 Page: 1 of 4 PAGEID #: 27




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION (CINCINNATI)


JOHN V. LITTIG                                        Case No. 1:20-cv-00727

                   Plaintiff,                         Judge Michael R. Barrett

vs.

SUN COMMUNITIES, INC.                                 AMENDED COMPLAINT

                   Defendant.


             Now comes the Plaintiff, John V. Littig, by and through counsel, and hereby states

as follows for his Amended Complaint against Defendant, Sun Communities, Inc.:

                                          FIRST CLAIM

             1.    Plaintiff, John V. Littig, owner of the manufactured home located at 2191 E.

Ohio Pike in Amelia, Ohio, rents the lot on which his home sits in Apple Creek Park which is

owned by Defendant, Sun Communities, Inc.

             2.    On or about May 23, 2020, a large dead tree fell on Plaintiff’s home causing

injuries and damages.

             3.    Plaintiff was inside the home at the time the tree fell and narrowly missed

being hit by the tree thus escaping injury or death.

             4.    Plaintiff suffered severe emotional distress and anxiety.

             5.    Plaintiff’s home was destroyed forcing Plaintiff to move out and seek other

housing.

             6.    Plaintiff suffered loss of personal property, missed time from work, moving

and storage expenses, lot rent, travel, attorney fees, and other expenses.


03932918-2
       Case: 1:20-cv-00727-MRB Doc #: 4 Filed: 09/30/20 Page: 2 of 4 PAGEID #: 28




             7.    Sun and its park manager, maintenance man, and others knew of the dead

tree and its dangerous and hazardous condition.

             8.    Plaintiff and other residents warned Sun by notifying their agents of the

dangerous condition of the tree.

             9.    Residents have said that the tree was dead and dangerous before Plaintiff

moved into his home in 2018.

             10.   Plaintiff was told that the tree would be removed by Sun but it never was.

             11.   Sun was negligent in not removing the tree before it fell.

             12.   The failure to remove the tree was reckless, willful, and intentional.

             13.   Defendant Sun should be ordered to pay damages, punitive damages, and

attorney fees.

                                        SECOND CLAIM

             14.   Sun had a lease with Plaintiff and owed a duty of quiet, safe enjoyment of the

premises, and is obligated to pay Plaintiff for his damages under the terms of the lease.

             15.   Under the terms of the lease, rent is to be suspended in the event of casualty

loss.

             16.   Defendant Sun has breached the lease and its duties thereunder.

             17.   Sun owes Plaintiff for his casualty losses, the fair market value of the home,

personal property damage, and other losses.

                                         THIRD CLAIM

             18.   Plaintiff was a resident of Apple Creek Park.

             19.   Sun provides maintenance, utilities, grounds care, landscaping, security, and

other services to its residents.

03932918-2                                        2
       Case: 1:20-cv-00727-MRB Doc #: 4 Filed: 09/30/20 Page: 3 of 4 PAGEID #: 29




             20.   Residents of Apple Creek Park rely on and pay Sun for a safe and well

maintained lot and park.

             21.   Apple Creek has a park manager, maintenance staff, and other employees and

contractors.

             22.   Sun’s employees at Apple Creek knew the tree was dead and dangerous before

it fell.

             23.   They knew that it destroyed Plaintiff’s home.

             24.   They knew that the fallen tree needed to be removed from Plaintiff’s home.

             25.   No employee, agent, or representative of Apple Creek offered to help Plaintiff

remove the fallen tree or pay for his damages.

             26.   Such failure to act on the part of Sun and its agents is unfair, fraudulent, and

unconscionable.

             27.   Sun’s failure to act and honor its duties amounts to intentional fraud and

deception, and Sun is liable for damages for fraud and attorney fees.

             WHEREFORE, Plaintiff, John V. Littig, hereby demands judgment against

Defendant, Sun Communities, Inc. for compensatory damages, punitive damages, and

reasonable attorney fees in an amount in excess of $25,000, but less than $75,000,

exclusive of interest and costs.




03932918-2                                         3
       Case: 1:20-cv-00727-MRB Doc #: 4 Filed: 09/30/20 Page: 4 of 4 PAGEID #: 30




                                                   Respectfully submitted,

                                                   /s/ Michael A. Galasso
                                                   Michael A. Galasso (0072470)
                                                   Robbins, Kelly, Patterson & Tucker, LPA
                                                   7 West Seventh Street, Suite 1400
                                                   Cincinnati, Ohio 45202-2417
                                                   T: (513) 721-3330 | F: (513) 721-5001
                                                   mgalasso@rkpt.com
                                                   Attorney for Plaintiff


                                                   /s/ Richard B. Uhle, Jr. 1
                                                   Richard B. Uhle, Jr. (0022073)
                                                   Durkee and Uhle, Attorneys
                                                   284 North Street
                                                   Batavia, Ohio 45103
                                                   (513) 732-2212
                                                   uhle@fuse.net
                                                   Attorney for Plaintiff




                                    CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was served upon all registered ECF
participants through the Court’s electronic case filing system on September 30, 2020 to
include:

David G. Kern, Esq.
david.kern@fisherbroyles.com
Attorney for Defendant

                                                   /s/ Michael A. Galasso
                                                   Michael A. Galasso




1   By Michael A. Galasso per authorization.

03932918-2                                     4
